Citation Nr: 1000786	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to restoration of service connection for 
bilateral hearing loss disability.

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1970 until December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for major 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A clear and unmistakable error was not committed in the 
January 19, 2005 granting of service connection for bilateral 
hearing loss disability.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
restored.  38 C.F.R. § 3.105(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting, in full, the Veteran's clam.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.

Procedural Background
 
The Veteran previously was denied service connection for 
bilateral hearing loss disability and in July 2004 he 
submitted an application to reopen his claim.  In a rating 
decision of January 2005 the Veteran's claim was reopened, 
and he was granted service connection.

In November 2005, the RO notified the Veteran of a proposed 
severance of service connection for bilateral hearing loss 
disability.  The RO issued a rating decision effecting a 
severance in November 2005.

The Veteran's appeal from that severance has been perfected 
and the issue is now before the Board.

Discussion

The matter before the Board is not the Veteran's entitlement 
to service connection for bilateral hearing loss disability.  
Rather, the issue is whether the RO's decision to sever the 
Veteran's service connection in 2005 was proper.

Service connection may be severed only where evidence 
establishes that it is clearly and unmistakably erroneous, 
the burden of proof being upon the Government.  Where service 
connection is severed because of a change in or 
interpretation of a law or Department of Veterans Affairs 
issue, the provisions of §3.114 are for application.  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. § 
3.105(d) (2009).

The Board has reviewed all evidence of record including  a 
January 2005 VA examination showing puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
80
105
105
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of zero percent in the left ear.  
The evidence reviewed also includes the Veteran's induction 
and separation examinations showing puretone thresholds. On 
pre-induction examination in October 1969, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
x
-5
LEFT
0
0
5
x
-5

At his separation examination, in December 1971, the 
Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
x
20
LEFT
20
25
25
x
20

It was based on this separation examination that the Veteran 
was granted service connection in 2005.  Specifically, the 
rating decision stated that due to the 20 to 30 decibel shift 
in the Veteran's hearing between induction and separation, 
service connection was found to be warranted.  The RO noted 
that in January 2005 a VA examiner provided an opinion that, 
based on normal hearing at separation, his current hearing 
loss was not likely to have been incurred in-service.  
However, the RO granted service connection.

The Board finds that the RO's grant of service connection was 
supported by the record and was not a clear and unmistakable 
error.

The record shows that at separation the Veteran had hearing 
loss in both ears but did not have a hearing loss 
"disability."  38 C.F.R. § 3.385 provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
In Hensley v. Brown, the Court observed that the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
(citing Current Medical Diagnosis & Treatment 110-11 (Stephen 
A. Schroeder et al. eds., 1988))  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

It appears from the record that in severing the Veteran's 
service connection, the RO misinterpreted the provisions of 
38 C.F.R. § 3.385 to mean that because the Veteran's hearing 
thresholds were not 40 decibels or greater at separation, he 
could not be awarded service connection for hearing loss.  
The provisions of § 3.385, however, do not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  Although that regulation speaks in terms of 
service connection, it operates to establish when a measured 
hearing loss is (or, more accurately is not) a "disability" 
for which compensation may be paid, provided that other 
requirements for service connection are otherwise met under 
38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  
Hensley v. Brown, 5 Vet .App. 155, 159 (1993).  

The Veteran had hearing loss, though not a hearing loss 
disability, at separation and it was within the RO's 
prerogative to recognize a relationship between the Veteran's 
current hearing loss disability, and hearing loss shown on 
separation.  As noted in Hensley, thresholds higher than 20 
decibels are not normal.  In finding that the RO's 2005 
decision granting service connection was supportable, the 
Board notes the RO's conclusion that the VA examiner's 
opinion, that the Veteran's current hearing loss was not 
likely to have been incurred in-service, was not dispositive.  
The Board agrees with the RO's conclusion in so far as the VA 
examiner reported the Veteran had "normal hearing at 
discharge," a finding that is legally incorrect.  See 
Hensley.  A medical opinion based on misstated facts, is of 
limited probative value and thus the RO's decision that the 
preponderance of the evidence favored the Veteran's claim was 
appropriate.

To establish service connection, an appellant is not obliged 
to show that hearing loss was present during active military 
service or at separation.  A Veteran may establish the 
required nexus between his current condition and his military 
service if it can be shown that his disability "result[ed] 
from personal injury suffered . . . in line of duty."  
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  In this case, 
the evidence of record supported such a nexus and, hence, the 
agency of original jurisdiction granted service connection 
for hearing loss disability.  The government has not met the 
burden of establishing that the grant is clear and 
unmistakably erroneous.


ORDER

Service connection for bilateral hearing loss disability is 
restored.


REMAND

During a hearing before the undersigned in February 2009, it 
was indicated that among the issues on appeal was entitlement 
to service connection for a psychiatric disorder to include 
posttraumatic stress disorder (PTSD).  The Veteran had 
previously appealed from a rating decision by the RO denying 
a claim of entitlement to service connection for PTSD.  That 
appeal was perfected, however in November 2008 the RO granted 
service connection for "Post-traumatic stress disorder with 
depressive disorder, not otherwise specified."  

In November 2008, the Veteran specifically requested that the 
grand of service connection include major depression.  The 
agency of original jurisdiction (AOJ) did not take any 
affirmative action with regard to the Veteran's request, and 
therefore the issue of service connection for major 
depression remains on appeal.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall prepare a rating 
decision that addresses service connection 
for major depression.  If denying  service 
connection, the AOJ should issue a 
supplemental statement of the case.  
(Nothing in this remand is to suggest that 
major depression is separately rated 
disability)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


